IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CHRISTOPHER BUCKREIS,                        : No. 85 WM 2020
                                             :
                    Petitioner               :
                                             :
                                             :
             v.                              :
                                             :
                                             :
ROBIN G. PATTON, IN THEIR OFFICIAL           :
CAPACITY,                                    :
                                             :
                    Respondent               :


                                     ORDER



PER CURIAM

      AND NOW, this 3rd day of November, 2020, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.